

Exhibit 10.04
 
NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THIS NOTE AND SUCH SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THIS NOTE AND ANY SECURITIES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
 
CONVERTIBLE PROMISSORY NOTE
TRANSGENOMIC, INC.


Principal Amount: $600,000
Issue Date:
December 30, 2011
 
Maturity Date:
March 31, 2012

 
For value received, Transgenomic, Inc., a Delaware corporation (the “Company”),
with principal offices at 12325 Emmet Street, Omaha, Nebraska 68164,  hereby
promises to pay in lawful money of the United States to Third Security Incentive
2010 LLC, or permitted registered assigns (“Registered Holder”), the principal
amount set forth above, together with simple interest on the unpaid principal
balance at a rate equal to sixteen percent (16%) per annum, computed on the
basis of the actual number of days elapsed and a year of 365 days from the
“Issue Date” of this Note set forth above, until the principal amount and all
interest accrued thereon are paid. Provided that this Note has not been earlier
converted into Conversion Securities pursuant to the terms and conditions of
Section 2, the unpaid principal amount of this Note, together with any then
unpaid accrued interest (collectively, the “Note Amount”), shall be due and
payable by the Company on the Maturity Date or such earlier time as provided for
in Section 2; provided, further, however, that notwithstanding the foregoing or
the provisions of Section 2, the Note Amount shall be due and payable upon the
occurrence of an Event of Default (as defined below).
 
This Note is executed and delivered by the Company pursuant to the terms and
conditions of that certain Convertible Promissory Note Purchase Agreement by and
among the Company, Registered Holder and certain other parties specified
therein, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), and is subject to the terms and conditions of the Purchase
Agreement.  The following, together with the Purchase Agreement, is a statement
of the rights of Registered Holder and the conditions to which this Note is
subject, and to which Registered Holder hereof, by the acceptance of this Note,
agrees:

 
 

--------------------------------------------------------------------------------

 


 
1.
DEFINITIONS.  The following definitions shall apply for all purposes of this
Note:

 
(a)           “Common Stock” means shares of the Company’s common stock, $0.01
par value per share.
 
(b)            “Conversion Price” means the per equity security price paid by
the investors for the Company’s equity securities issued in the Qualified
Financing.
 
(c)           “Conversion Securities” means equity securities of the Company of
the same class(es) and series as the equity securities of the Company sold in
the Qualified Financing which, for the avoidance of doubt, shall include any
warrant(s) and/or other securities convertible into or exercisable for capital
stock of the Company issued in the Qualified Financing.
 
(d)            “Maturity Date” means March 31, 2012.
 
(e)           “Qualified Financing” means the Company’s first sale or issuance
of its equity securities after the date hereof in one transaction or a series of
related transactions (which, for the avoidance of doubt, may include warrant(s)
or other securities convertible into or exercisable for capital stock of the
Company) for an aggregate purchase price paid in cash (not including the Note
Amount converted pursuant to Section 2) of at least $3,000,000.
 
(f)           “Note” means this Convertible Promissory Note (and all Convertible
Promissory Notes issued in exchange, transfer or replacement hereof).
 
2.      CONVERSION, PAYMENT AND TERMINATION OF RIGHTS.
 
(a)           Conversion or Payment
 
(i)           Qualified Financing.  At the closing of the Qualified Financing
the Note Amount shall automatically, and without further action or consent of
Registered Holder, convert into that number of Conversion Securities that
results from dividing the Note Amount by the applicable Conversion Price (plus,
for the avoidance of doubt, any warrant(s) and/or other equity securities
convertible into or exercisable for capital stock of the Company that would be
issuable in connection with an investment in the Qualified Financing of the Note
Amount). Registered Holder will deliver the original Note to the Company and
will execute and deliver to the Company at the closing as an “investor”
thereunder such stock purchase agreement, investors’ rights agreement and/or any
other agreements as are entered into by the investors in the Qualified Financing
generally; provided that the Company agrees such agreements shall be in a form
acceptable to Registered Holder acting reasonably.
 
(ii)          Maturity Date.  Provided that this Note has not previously been
converted or paid pursuant to Section 2.1(a), the Note Amount shall be due and
payable by the Company on the Maturity Date.
 
(iii)         Termination of Rights.  All rights with respect to this Note shall
terminate upon the issuance of the Conversion Securities to Registered Holder
upon conversion of the Note Amount, whether or not this Note has been
surrendered and whether or not all stock purchase, investors’ rights, co-sale,
voting or other agreements have been executed and delivered by Registered Holder
to the Company. Notwithstanding the foregoing, Registered Holder agrees to
surrender this Note to the Company for cancellation as soon as is possible
following conversion of this Note. Registered Holder shall not be entitled to
receive the stock certificate and/or other instruments representing the
Conversion Securities to be issued upon conversion of this Note until the
original of this Note is surrendered to the Company or an affidavit of loss is
executed and provided to the Company and the agreements referenced in this
Section 2 have been executed and delivered to the Company.

 
- 2 -

--------------------------------------------------------------------------------

 
 
3.      ISSUANCE OF CONVERSION SECURITIES.  Subject to Section 2, as soon as
practicable after conversion of this Note, the Company at its expense will cause
to be issued in the name of and delivered to Registered Holder, a stock
certificate or stock certificates and/or additional instruments for the
Conversion Securities to which Registered Holder shall be entitled upon such
conversion (bearing such legends as may be required by applicable United States
and state and federal securities laws in the reasonable opinion of legal counsel
of the Company, by the Company’s Certificate of Incorporation or Bylaws, or by
any agreement between the Company and Registered Holder). Such conversion shall
be deemed to have been made on the date of the closing of the Qualified
Financing and Registered Holder shall be treated for all purposes as the record
holder of such Conversion Securities as of such date. No fractional shares will
be issued upon conversion of this Note. If upon any conversion of this Note, a
fraction of a share would otherwise result, then in lieu of such fractional
share the Company will pay the cash value of that fractional share, calculated
on the basis of the applicable Conversion Price.
 
4.      NO RIGHTS AS STOCKHOLDER.  This Note does not entitle Registered Holder
to any voting rights or other rights as a stockholder of the Company, unless and
until (and only to the extent that) this Note is actually converted into
Conversion Securities in accordance with its terms. In the absence of conversion
of this Note, no provisions of this Note, and no enumeration herein of the
rights or privileges of Registered Holder, shall cause Registered Holder to be a
stockholder of the Company for any purpose.
 
5.      DEFAULT.
 
(a)           An “Event of Default” will be deemed to have occurred upon any of
the following events:
 
(i)           the Company’s failure to pay to Registered Holder any amount of
principal or interest when and as due under this Note, upon receipt of written
notice of such failure from Registered Holder;
 
(ii)          a receiver is appointed for any material part of the Company’s
property, the Company makes a general assignment for the benefit of creditors,
the Company voluntarily initiates an action under the U.S. Bankruptcy Code as a
debtor, or the Company is involuntarily made the subject (as a debtor or alleged
debtor) of an action under the U.S. Bankruptcy Code or becomes the subject of
any other bankruptcy or similar proceeding for the general adjustment of its
debts, which involuntary action is not terminated or otherwise disposed of
without a judgment against the Company within thirty (30) days of its
initiation; or
 
(iii)         the Company breaches any material representation, warranty,
covenant or other term or condition of this Note or the Purchase Agreement,
except, in the case of a breach of a covenant which is curable, only if such
breach continues for a period of at least fifteen (15) calendar days.

 
- 3 -

--------------------------------------------------------------------------------

 

(b)           From and after the occurrence of an Event of Default, the Note
Amount shall bear simple interest at a rate equal to twenty percent (20%) per
annum, until the Note Amount shall have been paid in full. Upon the occurrence
of any Event of Default, Registered Holder may, at such Registered Holder’s sole
option, declare all or any portion of the Note Amount due and payable in full;
provided, that in the event of an Event of Default under Section 5.1(b) above,
the Note Amount and all other sums payable hereunder shall become and be
immediately due and payable in full without any action on the part of Registered
Holder.
 
6.      NO PREPAYMENT.  The Company may not, at any time prior to conversion of
this Note under Section 2, prepay in whole or in part the unpaid balance of this
Note, without the prior written consent of Registered Holder.
 
7.      WAIVERS.  No failure or delay on the part of Registered Holder in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege. To the maximum extent permitted by law, the Company and all
endorsers of this Note hereby waive demand, notice, presentment, protest, notice
of dishonor, and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.
 
8.      TRANSFER.  This Note, any Conversion Securities issued upon conversion
of this Note and any capital stock of the Company issuable upon the conversion
or exercise thereof may be offered, sold, assigned or transferred by Registered
Holder without the consent of the Company, subject only to applicable securities
laws.  The rights and obligations of the Company and Registered Holder under
this Note shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.
 
9.      Representations and Warranties of the Company.  The Company hereby
represents and warrants to Registered Holder as follows:
 
(a)           The Company (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware; (b) has all
requisite corporate power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently, or is currently proposed to be, engaged; and (c) has the corporate
power and authority to execute, deliver and perform its obligations under this
Note.
 
(b)           The execution, delivery and performance by the Company of this
Note (a) have been duly authorized by all necessary corporate action of the
Company; (b) do not contravene the terms of the Company’s Certificate of
Incorporation or the Bylaws; and (c) do not violate, conflict with or result in
any breach or contravention of, or the creation of any lien under, any
contractual obligation or the judgment, injunction, writ, award, decree or order
of any nature of any governmental authority against, or binding upon, the
Company, in each case in this clause (c), individually or in the aggregate, as
would have a material adverse effect on the Company.
 
10.    Representations and Warranties of Registered Holder.  Registered Holder
hereby represents and warrants to the Company as follows:
 
(a)           This Note, and the Conversion Securities issuable upon conversion
thereof are being or will be acquired for its own account and with no intention
of distributing or reselling such securities or any part thereof in any
transaction that would be in violation of the securities laws of the United
States of America, or any state, without prejudice, however, to the rights of
Registered Holder at all times to sell or otherwise dispose of all or any part
of such securities under an effective registration statement under the Act, or
under an exemption from such registration available under the Act. If Registered
Holder should in the future decide to dispose of any of such securities,
Registered Holder understands and agrees that it may do so only in compliance
with the Act and applicable state securities laws, as then in effect.

 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           Registered Holder understands that this Note and the Conversion
Securities will not be registered at the time of their issuance under the Act
for the reason that the sale provided for in this Agreement is exempt pursuant
to Section 4(2) of the Act and that the reliance of the Company on such
exemption is predicated in part on Registered Holder’s representations set forth
herein. Registered Holder represents that it is experienced in evaluating
companies such as the Company, has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to suffer the total loss of its investment.
Registered Holder further represents that it has had the opportunity to ask
questions of and receive answers from the Company concerning the terms and
conditions of the offering and to obtain additional information to such
Registered Holder’s satisfaction.
 
(c)           Registered Holder is an “accredited investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Act.
 
11.      PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or Registered Holder
otherwise takes action to collect amounts due under this Note or to enforce the
provisions of this Note, or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Note, then the Company shall pay the
reasonable costs incurred by Registered Holder for such collection, enforcement
or action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including but not limited to reasonable attorneys fees and
disbursements.
 
12.      RESERVATION OF STOCK ISSUABLE UPON CONVERSION.  The Company hereby
agrees that, in connection with soliciting board and/or stockholder approval
with respect to the Qualified Financing while this Note remains outstanding, the
Company shall reserve a sufficient number of shares of its capital stock for
issuance upon conversion of this Note and the exercise and/or conversion of the
Conversion Securities, as applicable, and a sufficient number of shares of
Common Stock for issuance upon conversion of such shares of capital stock, if
applicable.  In connection therewith, (i) such shares of the Company’s capital
stock shall be duly authorized and, when issued or delivered upon (x) conversion
of this Note in accordance with the terms of this Note or (y) exercise or
conversion of the Conversion Securities in accordance with their terms, shall be
validly issued, fully paid and non-assessable, and (ii) if applicable, such
shares of Common Stock, when issued or delivered upon the conversion of such
capital stock in accordance with the terms of the Company’s Certificate of
Incorporation, shall be validly issued, fully paid and non-assessable.
 
13.      GOVERNING LAW.  This Agreement shall be construed and enforced in
accordance with, and governed by, the internal laws of the State of Delaware,
excluding that body of law applicable to conflicts of laws.

 
- 5 -

--------------------------------------------------------------------------------

 
 
14.      NOTICES.  Any and all notices required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given (i) at
the time of personal delivery, if delivered in person; (ii) at the time of
transmission by facsimile, addressed to the other party at its facsimile number
specified herein (or hereafter modified by subsequent notice to the parties
hereto), with confirmation of receipt made by printed confirmation sheet
verifying successful transmission of the facsimile; (iii) at the time of
transmission by electronic mail, with confirmation of receipt; (iv) one business
day after deposit with an express overnight courier for United States
deliveries, or two business days after deposit with an international express air
courier for deliveries outside of the United States, with proof of delivery from
the courier requested; or (v) three business days after deposit in the United.
States mail by certified mail (return receipt requested) for United States
deliveries.
 
All notices not delivered personally or by facsimile will be sent with postage
and/or other charges prepaid and properly addressed to the party to be notified
at the address or facsimile number as follows, or at such other address or
facsimile number as such other party may designate by one of the indicated means
of notice herein to the other parties hereto as follows:
 
(i)           if to Registered Holder:
 
c/o Third Security, LLC
1881 Grove Avenue
Radford, Virginia 24141
Attention: Tad Fisher
Facsimile: 540-633-7939


with a copy to:


Troutman Sanders LLP
Troutman Sanders Building
1001 Haxall Point
Richmond, Virginia 23219
Attention: John Owen Gwathmey, Esq.
Facsimile: 804-698-5174


(ii)          if to the Company:
 
Transgenomic, Inc.
12325 Emmet Street
Omaha, Nebraska 68164
Attention: Craig J. Tuttle
Facsimile: 402-452-5461


with a copy to:


Husch Blackwell LLP
1620 Dodge Street; Suite 2100
Omaha, Nebraska 68102
Attention: David E. Gardels, Esq.
Facsimile: 402-964-5050

 
- 6 -

--------------------------------------------------------------------------------

 
15.      AMENDMENTS AND WAIVERS.  Any term of this Note may be amended and the
observance of any term of this Note waived (either generally or in a particular
instance and either retroactively or prospectively), including without
limitation an amendment to extend the Maturity Date, by Registered Holder and
the Company. Any amendment or waiver effected in accordance with this section
shall be binding upon any future Registered Holder of this Note, regardless of
whether or not such person consents thereto.
 
16.      SEVERABILITY.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
[Remainder of Page Intentionally Left Blank]

 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be signed in its name as of the date first written above.


THE COMPANY:
 
TRANSGENOMIC, INC.
   
By:
/s/ Craig J. Tuttle
 
Craig J. Tuttle, Chief Executive Officer



ACKNOWLEDGED AND AGREED:


HOLDER:


THIRD SECURITY INCENTIVE 2010 LLC


By:  Third Security, LLC, Manager


By:
/s/ Randal J. Kirk
 
Randal J. Kirk, Manager


 
- 8 -

--------------------------------------------------------------------------------

 